Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bravo et al 2017/0046699.
Re independent claim 1:  Bravo discloses a computing device 120 and computing device 130 connected to a server 140 over a network 110 [0010].  The network may be a LAN or a WAN or combination of the two and including the internet, hardwired or wireless or a combination thereof [0011].  It is disclosed that the computing devices 120 and 130 may be smart phones [0012]. It is disclosed that there is a verification program 132 which decodes a QR code (barcode) to confirm a transaction [0013].  The transaction server 140 sends a QR code to a computing device 120 and includes authentication database 142 [0014], i.e. obtaining information from the server.  It is disclosed that a computing device 120 receives a QR code containing encoded transaction details from the server 140 via the network 110 for a current online transaction , the online transaction is initiated by the user on the computing device 120 that is received by the server 140,  the transaction server generates the QR code 
Re dependent claim 2: The transaction server 140 associates a user with a specific computing device 130 [0013], i.e. one-to-one correspondence.
Re dependent claim 3:  The verification program 132 receives information associated with a QR code and displays the transaction details [0021], i.e. state information corresponds to an operation associated with the code.
Re dependent claim 4: It is disclosed that the data is stored in an authentication data base [0019], i.e. stored beforehand.
Re dependent claim 5: a QR code is a 2 dimensional barcode, a barcode is a string of characters, thus the information is inherently a string of characters.
Re dependent claim 6: the operation associated with the code is authorization of the user, i.e. initial configuration operation.
Re dependent claim 7:  the operation is directed toward the user of an individual computing device, i.e. a category being authorized user.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bravo et al 2017/0046699.
Re independent claim 11:  Bravo discloses that which is seen above.  Bravo does not disclose the voice message as currently claimed.  Official Notice is taken that transmitting voice messages through use of a cell phone (i.e. the computing device 120, 130 of Bravo) is old and well known.  It would have been obvious to a person of ordinary skill in the art at the time of filing of the current invention to include a voice message to the user of the computing device of Bravo.  This would allow the user to receive audio information regarding verification.
Re independent claim 12 and its dependent claim 13:  Bravo discloses that which is seen above.  Bravo does not specifically disclose that the QR code is displayed on the computing device.  Official Notice is also taken that displaying codes on smart phones and/or other computing devices is old and well known.  It would have been obvious to a person of ordinary skill in the art at the time of filing of the current application to display the QR code on the computing devices of Bravo.  This would allow for visual feedback regarding the status/authorization of the code as well as allowing other devices to scan the QR code therefrom.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, at the time of filing of the current application, in conjunction with ALL the other limitations of the subject claims:
Re dependent claims 8 and 9:  the second category of users not associated as currently claimed.
Re dependent claim 10:  changing the state information as currently claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Csinger et al 2011/0270751 discloses transmitting a QR code to effect a transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL D FRECH whose telephone number is (571)272-2390.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL D FRECH/              Primary Examiner, Art Unit 2887